Citation Nr: 0733851	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  98-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for residuals of gunshot wounds (GSW) to both feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to June 1969 and again from January 1970 to 
August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The case was brought before the Board in March 2001 and again 
in August 2005 at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claims, to include 
affording him a VA examination.  The requested development 
having been completed, to the extent possible, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDING OF FACT

The veteran's bilateral feet conditions are manifested by 
pain, arthritic changes, severe bilateral bunions, small 
metallic foreign bodies retained in each hindfoot and four 
barely visible scars.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals of GSWs to both feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2005 and June 2006.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letters told him 
what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.   
Although the notice provided to the claimant in 2005 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in September 
2006.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
1995 and 1998.  Additionally, the RO attempted multiple times 
from 2000 through 2006 to afford the veteran a current VA 
examination.  His claim has been delayed; the Board has 
remanded the case twice, and the veteran was mailed several 
letters attempting to schedule him for a VA examination to no 
avail.  The veteran, throughout the pendency of this appeal, 
has often changed mailing addresses without a forwarding 
address or phone number.  The Board concludes the RO has 
taken all reasonable steps necessary to contact the veteran.  
The veteran's representative indicates the RO used an address 
different then that in the VA Medical Center's (VAMC) system.  
However, it is indicated that the VAMC also is having 
difficulty contacting the veteran and he has failed to report 
to any appointments at the VAMC since 2002.  In short, it is 
doubtful that the VAMC's contact information is current.  

The Board reminds the appellant that the duty to assist is 
not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The veteran has an obligation of ensuring 
the VA has his updated contact information especially since 
he changes locations so often without a forwarding address.  
The RO took all reasonable steps to afford him a new VA 
examination.  The veteran was informed of the consequences of 
failing to report for a VA examination in October 2005 and 
June 2006 letters and he has not provided or shown good cause 
of his prior missed appointments nor has he taken any 
initiative in providing the VA with updated contact 
information.

Additionally, there is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's condition since he was last examined.  That is, the 
1995 and 1998 examinations are consistent with each other and 
the symptoms and diagnoses listed are consistent with those 
found in his VA outpatient treatment records through 2002.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings other than the veteran's own 
contentions.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 1995 and 1998 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity. This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59. See also DeLuca 
v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations. It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable. 38 C.F.R. § 4.59.

The RO rated the veteran's disability under Diagnostic Code 
(DC) 5278 for acquired pes cavus or "claw foot."  Under DC 
5278 a 30 percent rating is assigned where all toes tending 
to dorsiflexion, limitation of dorsiflexion at angle to right 
angle, shortened plantar fascia and marked tenderness under 
metatarsal heads bilaterally.  A higher rating of 50 percent 
is awarded under DC 5278 where the bilateral foot condition 
causes marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  No other orthopedic diagnostic code 
provides for a higher rating unless there is actual loss of 
the use of the foot, in which case each foot is rated at 40 
percent. 

The veteran's VA outpatient treatment records and VA 
examinations conducted in January 1995 and February 1998 
indicate the veteran's bilateral foot condition is primarily 
manifested by pain and severe bunions.  The medical records 
indicate the veteran has an abnormal gait because he prefers 
to walk on the outer aspects of his feet.  The abnormal gait 
causes the veteran limitation to walk or stand for long 
periods of time.  Indeed, his vocational rehabilitation 
records indicate the veteran was forced into deferred 
retirement from his job of 20 years because he could no 
longer perform the physical demands of the job due to his 
bilateral foot condition.  

The January 1995 examiner indicated the veteran has four 
barely visible scars and despite the abnormality of his gait 
and the severe bunions, the residuals of the actual GSWs are 
not noticeable.  That is, the GSWs did not cause any major 
fractures or dislocations, only slight chip fractures.  The 
GSWs, however, appear to be through-and-through injuries and 
x-rays revealed arthritic changes and retained small metal 
foreign bodies in each hindfoot.

The veteran was afforded another examination in February 1998 
where the examiner similarly diagnosed the veteran's 
residuals to primarily include degenerative changes in both 
great toes (metatarsal phalangeal joints), the left worse 
than the right, and small metallic foreign bodies in each 
hindfoot.  Again, the examiner indicated the veteran's 
complaints of pain, especially in the left great toe, and 
abnormal gait.  Both examiners also indicated limitation of 
motion in the great toes, left greater than the right.  
Indeed, the 1998 examiner indicated normal right foot range 
of motion.  The 1998 examiner also indicated the left great 
toe had an enlarged appearance and a "bunched up joint" 
look.  The veteran, however, does not have actual hammertoe, 
claw foot or hallux valgus.  Rather, the examiner concluded, 
the veteran's feet abnormalities are due to his abnormal gait 
secondary to pain. 

VA outpatient treatment records indicate the veteran's 
complaints of swelling, numbness and muscle weakness, but no 
actual neurological or muscular diagnosis has ever been 
rendered.  Rather, both examiners found the veteran's primary 
disability to be the severe bunions and pain associated with 
his abnormal gait as well as limitation of motion of the 
great toes, the left worse than the right. 

The medical evidence does not support a rating greater than 
30 percent under DC 5278.  Again, a 50 percent rating is 
warranted where there is bilateral marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities and marked varus deformity.  The 
medical evidence indicates the veteran's condition has 
produced severe bunions and arthritis bilaterally and 
deformity and limitation of motion in the left great toe.  
The 1998 examiner, moreover, indicated that the veteran did 
not actually have hammertoe, claw foot or hallux valgus, but 
rather the deformity and limitation of motion is due to the 
veteran's abnormal gait, secondary to pain.  Clearly the 
criteria for a 50 percent rating are not met.

The Board notes that arthritis may be rated under DC 5003 in 
cases where the appropriate diagnostic code for the joints 
involved would not render a compensable rating.  Although the 
veteran has arthritis of the bilateral feet, DC 5003 clearly 
is neither applicable nor advantageous here because his 
condition is compensable under DC 5278.

Shrapnel injuries may also be rated under muscle injuries if 
more advantageous.  In this case, the RO did consider the 
rating criteria under DC 5310 for injuries affecting Muscle 
Group X.  This Muscle Group encompasses movements of forefoot 
and toes; propulsion thrust in walking and the following 
intrinsic muscles of the foot: (1) flexor digitorum brevis; 
(2) abductor hallucis; (3) abductor digiti minimi; (4) 
quadratus plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other import 
plantar structures: Plantar aponeurosis, long plantar and 
calcaneonavicula ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes.  
38 C.F.R. § 4.73, Diagnostic Code 5310.  The minimum rating 
for through-and-through wounds of the foot is 10 percent. Id. 
at Note.  Otherwise, a noncompensable evaluation is assigned 
for slight residual disability; a 10 percent rating is 
provided for a moderate residual disability; a 20 percent 
rating for a moderately severe residual disability; and a 30 
percent rating for a severe residual disability. Id.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  "Slight" disability of muscles is 
characterized by a simple wound of muscle without debridement 
or infection.  History and complaint characteristic of a 
"slight" disability of muscle injury includes service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56 (c).  Objective findings characteristic 
of slight muscle disability include minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring. History and complaint 
characteristic of moderately severe disability of muscle 
includes service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings characteristic of moderately severe muscle 
disability include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(2).

In the instant case, the Board notes that minimally the 
veteran is entitled to two 10 percent ratings for each foot 
because the medical evidence indicates the veteran's GSW 
injuries were in fact through-and-through.  Moreover, the 
medical evidence supports the veteran's bilateral foot 
condition nearly meets the criteria of "moderate" or 10 
percent ratings for each foot, but no more.     

The VA examiners both confirm the veteran's lack of endurance 
and fatigue with respect to walking or standing for long 
periods of time.  No indication was made, however, of any 
muscular disability.  Rather, it is clear the veteran's 
bilateral feet condition is manifested primarily by 
orthopedic conditions, to include arthritis and limitation of 
motion of the great toes.  X-rays confirm the presence of 
small metallic foreign bodies in both feet and service 
medical records confirm a period of hospitalization following 
the GSWs.  There is a complete lack of medical evidence, 
however, indicative of loss of muscle mass, lack of strength 
and endurance, or intermuscular scarring.  Indeed, the 1995 
examiner indicated that the actual residuals of the GSW are 
not noticeable, to include barely visible entrance and exit 
scars. 

Overall, the residuals of the veteran's injury have not 
resulted in any appreciable muscle impairment.  His symptoms 
under DC 5310 more nearly fit the criteria for a "moderate" 
disability, warranting a 10 percent rating for each foot, but 
no more.  The 10 percent ratings would not provide a rating 
greater than 30 percent and, therefore, the muscular 
diagnostic codes are not more advantageous to the veteran 
here.  

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the 
orthopedic impairment rated under DC 5278, if the veteran has 
other symptoms due to the bilateral foot disability, a 
separate rating could be assigned.  For example, the 
veteran's disability may also be rated based on muscle 
damage, neurological manifestations, or painful scars.  As 
explained above, however, a separate diagnostic code is not 
warranted given the medical evidence in this case.  No 
medical evidence objectively supports the veteran's 
subjective complaints of neurological manifestations and all 
examiners have consistently described the veteran's scars as 
"barely visible."  Although the medical evidence indicates 
some weakness and fatigue, these symptoms are part of the 
rating under DC 5278 and, therefore, would not support a 
separate rating under muscle damage.

Alternative diagnostic codes were considered as explained 
above and none would provide a greater rating then currently 
assigned.  As explained above, the residuals of the veteran's 
injury are not predominately a muscle disability.  Rather, 
the veteran has a through-and-through injury of both feet 
warranting a separate 10 percent rating for each foot, but no 
more.  The injury to both feet resulted in a retained 
metallic foreign body, but with only "moderate" muscular 
residuals to include a minimal scar and complaints of pain, 
weakness and lack of endurance.  Accordingly, any other 
arguably applicable muscle group diagnostic code would not 
result in a rating greater than 10 percent for each foot.  A 
10 percent rating for each foot is not greater than a 
combined 30 percent rating for the bilateral foot condition 
under DC 5278.  

There are other diagnostic codes related to musculoskeletal 
conditions of the feet, but none would provide a rating 
greater than 30 percent except for DC 5276 (flatfoot 
bilaterally), which is not applicable here. The Board has 
examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
second and third toes. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain 
after long periods of standing or walking.  The examiners 
indicate the veteran's limitation of motion in the left great 
toe as well as the veteran's inability to stand or walk for 
long periods.  The veteran's vocational rehabilitation 
records also indicate his inability to continue his job due 
to his bilateral foot condition. Other than fatigue and lack 
of endurance, however, neither examiner found weakness, 
incoordination, tenderness, or significant limitation of 
function. The veteran's limitation of motion is already 
compensated by the current rating and the Board finds no 
basis to grant an increase based on these considerations.  38 
C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. 202.  The 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Additionally, as explained above, there simply is not enough 
medical evidence to support application of a neurological 
diagnostic code or skin diagnostic code.  That is, despite 
the veteran's complaints of numbness he has never been 
diagnosed with any neurological impairment.  Similarly, the 
veteran's scars from his injury have been consistently 
described as "barely visible," which would not warrant a 
rating greater than 30 percent.  

In short, the veteran is not entitled to a rating greater 
than 30 percent for his bilateral feet disability under any 
neurological, orthopedic, muscular or skin diagnostic code.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 30 percent for the veteran's bilateral 
foot disability.


ORDER

Entitlement to an increased rating greater than 30 percent 
for residuals of gun shot wounds to both feet is denied.



____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


